 
 
[v1224851.jpg]
 
 
Proposal for Clinical Trial Services to Support Transdel Pharmaceuticals Inc.’s
Ketotransdel for the Treatment of Mild to Moderate Acute Soft Tissue Injury




Prepared for:
[v1224852.jpg]
4225 Executive Square Suite 460
La Jolla, CA 92037




Revised: 10 June 2008




Prepared by:
Cato Research Ltd.


 
Research Triangle Park, North Carolina
Westpark Corporate Center
4364 South Alston Avenue
Durham, NC 27713
Phone: 919-361-2286
 
Montreal, Canada
9900 Cavendish Boulevard, Suite 400
St.-Laurent, Québec
Canada H4M 2V2
Phone: 514-856-2286
 
Boston, Massachusetts
Bay Colony Corporate Center
1100 Winter Street
Waltham, MA 02451
Phone: 781-890-4477
     
Northern California
601 Gateway Boulevard, Suite 1010
South San Francisco, CA 94080
Phone: 650-588-8256
Southern California
6480 Weathers Place, Suite 104
San Diego, CA 92121
Phone: 858-452-7271
Washington, D.C., metro
9605 Medical Center Drive, Suite 390
Rockville, MD 20850
Phone: 301-309-1260
     
Tel Aviv, Israel
2, Habarzel Street, 4th floor
Ramat Hahayal
Tel Aviv, Israel 69710
Phone: 9723-644-9522
Riga, Latvia
Studika Monitoring + Audit GmbH
Poruka iela 8
LV 1014 Riga
Phone: +37-19512220
Frankfurt am Main, Germany
Staufenstrasse 4
60323 Frankfurt am Main, Germany
Phone: +49-69-972-64550
     
Johannesburg, South Africa
1st Floor Building 27
Waterford Office Park
Waterford Drive, Fourways 2055
Johannesburg, South Africa
Phone: +27-11-658-8400
Cologne, Germany
Studika Monitoring + Audit GmbH
Hertzstrasse 7
D-50859 Köln
Cologne, Germany
Phone: +49-2234-70672
Graz, Austria
JSW-Research
Forschungslabor GmbH
Rankengasse 28
8020 Graz, Austria
Phone: +43-316/765114-11
 





www.cato.com
 

Strategies. Solutions. Success. ™
 

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
 
Overview of the Proposal
 
 
 
[v1224853.jpg]
When it comes to developing human therapeutics, Cato Research relies on sound
principles of science and medicine.
This proposal is organized into the following parts:
 
Part A
 
·  Introduction to Cato Research and Summary of Activities
 
Part B
 
·  Experience in Neurology Clinical Trials
 
Part C
 
·  Terms of Work
 
Appendix 1
 
·  Project Timelines and Project Assumptions
·  Summarized and Details of Costs, Estimated Pass Through Expenses, Estimated
Milestone Completion Dates, and Fees Associated with Milestones
 
 
 
 
 
 
This proposal has been prepared based on information provided by Transdel
Pharmaceuticals, Inc. and Cato Research’s experience with similar projects. It
is available to Transdel Pharmaceuticals for 45 days from the date of issuance.
The proposal constitutes Cato Research confidential information and should not
be disclosed to any third party without Cato Research’s prior written consent.

 

Strategies. Solutions. Success. ™
Page 2

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
 
Part A
 
Introduction to Cato Research
and Summary of Activities
 

 

Strategies. Solutions. Success. ™
Page 3

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
Overview of Cato Research
 
 
 
 
Cato Research specializes in complex development programs requiring innovative
regulatory and clinical strategies for pharmaceutical, biotechnology, and
medical device companies.
 
 
 
Organization
 
Cato Research is a full-service CRO offering integrated drug development
services, including clinical trial support and regulatory and product
development strategy for drugs, biologics, diagnostics, and medical devices. Our
staff has medical and scientific expertise necessary for the successful conduct
of development programs across many different therapeutic areas and in multiple
locations worldwide. We have offices in strategic locations around the world, as
indicated on the cover page. Our staff members have relevant and diverse
backgrounds, including previous experience in the pharmaceutical industry,
biotechnology companies, academia, as well as basic and clinical research
programs.
 
Regulatory Services
 
·  Strategic consulting
·  Integrated development plan preparation
·  Pre-Investigational New Drug application (IND) and pre-investigational device
exemption meeting package preparation and meeting conduct
·  IND preparation and submission (common technical document and electronic
common technical document format)
·  Marketing application writing and submission
·  Regulatory agency interactions
·  Chemistry, manufacturing, and controls program management
·  Nonclinical program design and management
 
Clinical Trial Services
 
·  Protocol and case report form (CRF) design
·  Regulatory application preparation and submission
·  Clinical monitoring and management
·  Medical monitoring and pharmacovigilance
·  Data management, including electronic data capture (EDC)
·  Statistical analysis and clinical study report writing
·  Project management
 
Primary Therapeutic Areas
 
·  Neurology
·  Oncology
·  Cardiology
 
Founded in 1988, Cato Research has earned a reputation for speed and efficiency
without sacrificing quality.
 
 
 
 
Through strategic growth, Cato Research is positioned as a midsize CRO in key
North American and international markets. Focusing on our core expertise in
regulatory strategy, project management, and clinical trial management, we offer
integrated development services and solutions from discovery to postmarketing.
Our experienced, multidisciplinary project teams take pride in their work and
use established project management processes to provide flexible, responsive,
and personalized services in collaboration with our sponsors.
 

 

Strategies. Solutions. Success. ™
Page 4

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
Cato Research’s Clinical Strategies and Solutions
 
Cato Research appreciates the opportunity to provide a proposal for services to
support Transdel’s protocol entitled, “A Randomized, Multicenter, Double-Blind,
Placebo-Controlled, Parallel-Group, Phase 3 Study to Assess the Efficacy and
Safety of Ketotransdel™ (Ketoprofen Topical Cream 10%) in the Treatment of Mild
to Moderate Acute Soft Tissue Injury”
 
Cato Research understands that Transdel is interested in the following services:
 
Clinical Trial Preparation: including preparation of trial documents and
monitoring plan, project-related meetings, and project-specific training
 
Clinical Trial Conduct: including all site visits, medical monitoring, and
medical coding
 
Pharmacovigilance: including setup of an Argus Safety database and processing of
all serious adverse events (SAEs) during the study
 
Data Management (etrials®): including project initiation, development of an
electronic CRF (eCRF), edit checks, and server implementation, investigator
training, data project management, data archiving, and study closeout
 
Statistics: including production of final data displays, listings, summary
tables, and figures
 
Clinical Study Reports: including preparation of the clinical study report and
appendices in electronic format
 
Regulatory: including ongoing tracking and management of study-related
regulatory documentation
 
Project Management: including preparation of project work plans, timelines,
budgets and study reports; internal team meetings to monitor project
progression; creation of tracking reports; and document management of files
 
Sponsor Interactions: including routine monthly conference calls to discuss
project status and development issues
 
A comprehensive, itemized list of all proposed activities and their costs is
provided in Part C of this proposal.
 

Strategies. Solutions. Success. ™
Page 5

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
Cato Research is an experienced provider of high-quality clinical trial
services: from protocol development and site selection to clinical monitoring,
pharmacovigilance services and biostatistical analysis. Cato Research can
support the timely and cost-effective development of Ketotransdel. As a midsize
CRO, we are able to offer our sponsors personal attention as well as access to
the expertise of our senior management.
 
We have highlighted a few areas here that embody our unique perspective on
management of clinical studies.
 
Project Management
 
We are a matrix organization that draws members from various operational groups
to staff a project team with specific emphasis on matching project needs with
expertise. We believe it is important for our project managers to have a
comprehensive understanding of the clinical trial environment. As such, many of
our project managers are Ph.D.-level scientists, have obtained certified
clinical research professionals (C.C.R.P.) certifications, are regulatory
affairs certified (R.A.C.), or are certified project management professionals
(P.M.P.). In addition to having project management responsibilities, our project
managers can also author and review protocols, development plans, and regulatory
documentation. It is our experience that this advanced training and
comprehensive knowledge of the dynamic development environment give Cato
Research project teams the ability to maximize creative strategies and solutions
while at the same time, remaining time- and cost-efficient.
 
Our project teams are led by experienced project managers, overseen by a program
director, a senior staff member who provides expertise and guidance as
necessary, and supported by a project coordinator, who handles the day-to-day
tracking and logistical activities.
 
Cato Research believes that effective project management begins at project
initiation. We recommend development of a detailed project plan, including a
communications plan, in conjunction with our sponsors to set expectations,
establish communication flow, and outline project tracking methods. We also
recommend holding a face-to-face kick-off meeting to define the project scope,
priorities, and timelines.
 
Clinical Management
 
Cato Research offers experienced monitoring teams with strong health care
backgrounds. Many of our clinical research associates (CRAs) and clinical study
managers (CSMs) are nurses, have earned C.C.R.A. accreditation, or have earned
EDC certification. We have strong internal continuing education programs for our
clinical staff, including a yearly clinical conference, monthly trainings on
selected key topics, and ongoing study groups.
 
For our teams to function in the most efficient and cost-effective manner, we
have divided some tasks traditionally seen as a CRA role into an in-house CSM
role with the following responsibilities:
 

·
Conceptualizing and evaluating study strategies with input from appropriate Cato
Research project team members

 

·
Reviewing the progress of the Cato Research project team and resolving technical
and interpersonal issues

 

·
Providing technical and administrative leadership

 

·
Coordinating and planning project deliverables

 

Strategies. Solutions. Success. ™
Page 6

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 

·
Communicating with program director and Cato Research senior management on
study-related issues that require additional input

 

·
Initiating and maintaining effective and efficient communication with the Cato
Research project team and with Transdel in order to ensure activities meet
predefined timelines

 

·
Verifying that effective and efficient communication and follow-up is occurring
between CRAs, investigative sites, Transdel, and any other contracted
organizations (e.g., core lab)

 
Having the CRA function as the primary site contact and the CSM function as the
in-house contact allows more consistency with study activities, providing the
sites with another contact and overall consistency for the study.
 
Clinical Monitoring
 
At each pre-study site selection visit, the Cato Research CRA will spend 4 hours
on-site to confirm that facilities are appropriate and that the site staff is
qualified to conduct this clinical study.
 
Each site initiation visit will include 8 hours on-site. We recommend conducting
the site initiation visit after investigational product is received at the site
to confirm that the site is ready to begin subject enrollment. Cato Research
welcomes participation by a Transdel representative at this visit.
 
During the 8-hour periodic site visits, the Cato Research CRA will conduct 100%
source document verification of CRFs, perform drug-accountability activities,
and review the regulatory site files to verify compliance (e.g., confirming that
each subject has an informed consent form on file). Cato Research recommends
that the first monitoring visit occur immediately after the first subject is
treated at each site. This schedule enables identification of any data issues
early in the study. The Cato Research CRA will collect completed CRFs from the
site for data verification, the CRA or the site will enter the CRFs into the EDC
database, and will work with data management and the site to resolve any data
queries. For site visits performed remotely, the Cato Research monitors will
review data by using the EDC system. Following patient visits, sites will
forward the source documents to Cato Research for verification.
 
At the conclusion of the study, Cato Research will conduct an 8-hour closeout
visit at each study site. We recommend conducting this visit when almost all
queries are resolved so that all site activities can be closed out at this time.
The CRA will perform final study activities such as drug
reconciliation/accountability and final regulatory document review at this
visit.
 
Each visit will be performed according to Cato Research SOPs. After each visit,
the CRA will prepare a monitoring trip report that uses Cato Research’s standard
format. The report will be reviewed by the CSM before being delivered to
Transdel.
 

Strategies. Solutions. Success. ™
Page 7

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
Medical Management and Pharmacovigilance
 
Our medical team is supported by a dedicated pharmacovigilance group established
to handle the processing of SAE reports to regulatory authorities and
investigators. In addition to premarketed safety reporting, this group provides
postmarketing spontaneous adverse event reporting. Our personnel have the
training, education, and experience to provide a comprehensive range of safety
reporting services to meet the demands of SAE reporting requirements of global
drug/biologic/device investigational clinical programs and postmarketing
surveillance programs.
 
Cato Research has the flexibility to design unique processes for safety
management; alternatively, sponsors may choose to follow Cato Research's SOPs
that include use of Argus Safety and the medical coding dictionaries MedDRA and
WHO Drug. Once the sponsor and Cato Research have agreed upon processes and
templates, the pharmacovigilance group will create and document sponsor-specific
work practices and forms.
 
Typically, pharmacovigilance will process an SAE report and produce an initial
MedWatch/CIOMS form within 24 hours of notification of the SAE; narratives are
routinely generated for each SAE report. The MedWatch form is then reviewed by
the medical monitor, the clinical project team, and a medical coder before
submission to the appropriate regulatory agencies.
 
Electronic Data Capture
 
For this study, Cato Research is assuming the use of a full-scale, electronic
data capture (EDC) system and has provided a budget by using etrials® EDC
software. Using EDC will allow Transdel to have live, up-to-date information on
enrollment and study progress, including data entry and data queries. We have
found that using EDC in studies reduces queries (through real time edit checks),
speeds up data collection, helps identify data issues or trends early, and
importantly, shortens time to database closure. However, if a site runs into
accessibility issues, we can quickly convert to a hybrid system, where we can
provide paper copies of the entry screens to the site, thereby allowing the site
to fax the information back to Cato Research. Our qualified data-entry personnel
will then enter these data directly into the electronic system. This approach
still takes advantage of the online validations and real time data benefit.
 
etrials has successfully conducted data management for over 900 studies
encompassing all therapeutic areas across the globe. Cato Research and etrials
have collaborated on many studies. For example, Cato Research recently initiated
and managed a concentrated monitoring effort during the concluding months of a
Phase 3 neurology study involving 600 patients and 50 sites; we were able to
close the database within a 1 day of the last patients’ final visit. In the 2
weeks before database closure, 20 patients completed the study, and 500 queries
were resolved.
 
In addition, etrials’ EDC system contains an ad hoc reporting tool that uses
easy drag-and-drop features allowing users to design custom reports. Reports can
contain any field in the database, can be saved for future use, and can be sent
to or accessed by other users. Users can quickly obtain study information
related to date of entry, query status, data modifications, and new entries in
an easily accessible study reporting tool. Monitors can review subject data
entered in the eCRF before they physically visit sites and can generate notes
offsite that can be resolved by site staff before their site visits. Full
tracking of all queries, including returned comments and final resolution, is
contained within the EDC system.
 

Strategies. Solutions. Success. ™
Page 8

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
Patient Diary
 
A paper subject diary has been proposed to support the daily completion of
visual analog pain scales by study subjects. Due to the cost-prohibitive nature
of using electronic hand-held devices for subject diaries, we recommend using a
paper diary for either paper-based data management or EDC. Cato Research
understands that subjects will complete the patient diary three times each day
for the seven days. Patients are to perform study drug self administration and
record pain intensity in the subject diary. Once complete, these diaries will be
returned to the study site and data will be entered by the site or Cato Research
into the data management system.
 
Statistics and Medical Writing
 
Cato Research has highly qualified and experienced statisticians and programmers
who can create statistical analysis plans, conduct analyses, and assist in the
preparation of reports for Phase 1 through Phase 4 studies. The statistical
summary and data displays include data analyses, summaries, listings, and CRF
tabulations that conform to the FDA or other regulatory agency guidelines for
submissions.
 
Our statisticians, scientists, and physicians collaborate to provide high
quality integrated clinical and statistical reports to provide a comprehensive
overview of the trial and an integrated analysis of the clinical trial data. Our
ICH E3-compliant report format was developed to facilitate review by regulatory
agency personnel and includes in-text tables, figures, and convenient summaries
that may be used by the FDA in the preparation of FDA reviewer documents.
Numerous sponsors and FDA representatives have complimented Cato Research on the
high quality and clarity of presentation of the Integrated Clinical and
Statistical Reports produced by our project teams.
 

Strategies. Solutions. Success. ™
Page 9

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
 
Part B
 
Experience in Neurology Clinical Trials
 

 

Strategies. Solutions. Success. ™
Page 10

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
Experience in Neurology Clinical Trials
 
Cato Research has significant experience in all areas of analgesics development;
our specific experience is outlined below:
 
Experience in conducting pain management trials (acute and chronic)


Cato Research has conducted multiple successful clinical studies for neurology
indications, including pain management, in North America, Europe, and South
Africa. Recent examples of Cato Research’s clinical experience in pain
management studies include the following:
 

·
Clinical monitoring and management of three Phase 3 studies of chronic pain
conducted at over 275 sites in North America and Europe

·
Clinical monitoring and management of a Phase 2b acute pain study in
postoperative subjects with approximate enrollment of 200 subjects across 40
sites in the United States

·
Clinical monitoring and management of a 30-site Phase 2b study in Canada for the
treatment of migraine pain

·
Full service activities including clinical and data management of a Phase 2
neuropathic pain study involving 100 subjects and 10 sites



Not only does Cato Research have highly relevant clinical experience and
therapeutic expertise, but we are also focused on having a flexible, proactive,
and creative approach to managing clinical trials. At the start of any project,
we work with the sponsor to determine project roles and responsibilities and how
our staff can complement a sponsor’s existing resources. This approach can be
especially valuable to smaller companies, particularly those that function
primarily as virtual entities.
 
Related clinical trial experience in the past 3 years


Phase 2 and Phase 3 clinical trials


Cato Research has conducted multiple successful Phase 2 and Phase 3 clinical
trials in a variety of indications, including: acute and chronic pain (described
above), depression, stroke, oncology, and infectious disease. Related experience
includes:

·
Clinical conduct of an 800-subject study in the United States of a selective
serotonin inhibitor targeted to treat major depressive disorder

·
Clinical monitoring and management, data management, and statistical services
for a Phase 2b study of ischemic stroke conducted at over 100 sites in the
United States, Canada, South Africa, and Europe

·
Clinical monitoring and management of a 35-subject Phase 2 safety and
tolerability study in Canada involving subjects with chronic hepatitis C

·
Clinical monitoring, management, data management, and statistical services for a
multicenter 60-subject Phase 2 study of HIV infection conducted in the United
States

·
Clinical monitoring, management, data management, and statistical services for a
Phase 3 study of hepatitis C infection 

·
Clinical monitoring and management of a pivotal trial in 99 subjects with
familial cold syndrome across 21 study centers in the United States

·
Clinical monitoring and management of Phase 2, 3, and 3b trials involving a
therapeutic for Alzheimer’s disease across 76 study centers and involving a
total of 554 subjects

·
Clinical monitoring and management of a Phase 2 trial for an antidepressant
compound involving 240 subjects and 22 study sites

 
 

Strategies. Solutions. Success. ™
Page 11

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
In addition to experience conducting Phase 2 and Phase 3 clinical trials, Cato
Research has extensive experience with the preparation of documents associated
with clinical trials, such as clinical protocols, clinical study reports,
investigator’s brochures, study procedures manuals, monitoring plan, associated
regulatory submissions, and CRFs (paper and electronic). We can also assist with
organizing data and safety monitoring committees, as well as with investigator
selection, investigator evaluation, and investigators’ meeting planning.


Long-term safety studies


Cato Research has conducted several long-term safety clinical trials for a
number of indications, including chronic pain. Our experience with long-term
safety studies includes the following:

·
Management of a 12-month, 1,200-subject, long-term safety study for chronic pain

·
Pharmacovigilance, data management, and clinical trial management for a global
Phase 3 study with a very active safety focus for a novel therapeutic immunogen
(More than 1,100 safety reports are currently stored in the Cato Research
database for this compound.)

·
Management of a Phase 3b schizophrenia study including monitoring, all
regulatory correspondence, clinical and nonclinical reports, and
pharmacovigilance

 

Strategies. Solutions. Success. ™
Page 12

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
 
Part C
 
Terms of Work
 

 

Strategies. Solutions. Success. ™
Page 13

--------------------------------------------------------------------------------


 

CONFIDENTIAL
Cato Research Ltd.
   

 
TERMS OF WORK


In accordance with the Master Services Agreement between Transdel
Pharmaceuticals Inc. (“Client”) and Cato Research Ltd. (“Cato Research”) dated
as of 10 April 2007 (the “Agreement”), Cato Research shall provide CRO Services
to Client as outlined in the foregoing proposal.


The service fees and expenses set forth in this proposal are based on
anticipated cooperation from Client’s personnel and third parties and on the
assumption that unexpected circumstances will not be encountered while providing
CRO Services. If the details of the required CRO Services change significantly
from those outlined in Appendix 1, we will notify you and obtain approval before
incurring additional service fees.


The billing schedule will follow the format outlined in this proposal and all
bills shall be issued and paid in accordance with the Agreement, except for
payment terms of 90 days for the milestone payments of this proposal (unless
otherwise noted) as outlined in Appendix 1 (all milestones will be invoiced upon
completion). If the number of units performed exceeds the number of units in the
budget, such additional units will be invoiced at the unit cost specified in the
budget. In addition to the service fee, out of pocket expenses, pass-through
costs and applicable taxes, if any, will be invoiced according to the Agreement
and a 1.5% handling fee will be charged for all expenses and pass-through costs.
If CRO Services are provided hereunder pursuant to a fixed service fee
arrangement then, one year after the latest signature date below, and every year
thereafter, the fee for all CRO Services for which Client is invoiced during the
subsequent one year period shall increase by the greater of five percent (5%) or
the rate of inflation as set forth in the Consumer Price Index - All Urban
Consumers, All Items (1982-84=100) as of the last day of the previous month.


The terms and conditions outlined in this proposal are governed by the Agreement
and, once signed by both parties, may not be changed except in accordance with
the Agreement.


By signing below, each party agrees that it has reviewed the specifications and
CRO Service fee set forth in the proposal and agrees that Cato Research shall
provide, and Client shall pay Cato Research for, the CRO Services described in
the proposal.



Cato Research Ltd. Transdel Pharmaceuticals Inc.     By: ____/s/ Jo Cato____ By:
__/s/ Juliet Singh___________     Name: ___Jo Cato__________ Name: ___Juliet
Singh_______     Title: __Managing Director___ Title: ___Chief Executive
Officer___     Date: ____June 10, 2008_____ Date: ____June 10, 2008___

 
 

Strategies. Solutions. Success. ™
Page 14

 
 